Citation Nr: 1733208	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.   13-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating evaluation in excess of 10 percent for the left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for left knee degenerative joint disease and assigned a 10 percent disability rating effective from October 16, 2008. 

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the hearing by letters dated in February 2016 and March 2016; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Veteran's claim was before the Board in July 2016, the claim was remanded for further development.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in November 2012.  However, the Board in the July 2016 remand found that the examination was inadequate for rating purposes.  Specifically, the Board noted that the VA examiner did not assess the Veteran's functional loss due to pain during flare-ups.  Additionally, although the examiner indicated that the Veteran had less movement than normal and pain on movement that contributed to a functional loss of the left knee, he did not specify the degree at which the Veteran's pain limited the range of motion.  Therefore, the Board found that an additional examination was warranted to ascertain the current severity and manifestations of the Veteran's service-connected left knee degenerative arthritis. 

Additionally, the examination of record in November 2012 does not meet the requirements recently set forth in 38 C.F.R. § 4.59 (2016) and Correia v. McDonald regarding musculoskeletal disabilities.  Thus, a remand is also warranted for VA examination that test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for the Veteran's degenerative joint disease, left knee.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Following the July 2016 remand, a letter was sent to the Veteran in October of 2016, notifying the Veteran the duty to assist in the development of his claim.  The record reveals that a VA contract examination was scheduled for January 23, 2017.  The Veteran did undergo a contractor X-ray of the left knee on that date.  Unfortunately, the Veteran did not attend the associated clinical examination, and no notification for the scheduled examination has been associated with the claims file.  The Veteran did receive and acknowledge a June 2017 supplemental statement of the case that advised him of failing to appear for the examination, but he did not request another examination.  Nevertheless, based upon review of the evidence and the Veteran's appearance for the X-ray, the Board finds that it is unclear whether the Veteran was properly notified of his clinical examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee degenerative joint disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records. 

2.  After completing the foregoing development, schedule the Veteran for a VA compensation examination to reassess the severity of his left knee.  A copy of the VA examination notification letter must be added to the file.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner for the pertinent history.  Responses are especially needed concerning the following:

a.  The examiner should conduct a comprehensive examination of the left knee including range of motion testing for the left knee and provide an opinion as to range of motion based on (1) active motion; (2) passive motion; 
 (3) weight-bearing; and (4) non-weight bearing motions.  The examiner must consider the Veteran's lay statements of his signs and symptoms and any functional shortcomings. 

b.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.

c.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, if the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




